Citation Nr: 1549939	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  12-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals of a right little finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.S.



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1968 to March 1972, with additional service in the Coast Guard Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran filed a notice of disagreement with respect to the issue of entitlement to service connection for a right shoulder disability (which was denied in the April 2010 rating decision), and a May 2012 statement of the case addressed the claim, the Veteran specifically limited his substantive appeal (July 2012 VA Form 9) to the issues listed on the title page of this decision.  As such, the only issues currently before the Board are those listed on the title page.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's appeal.

First, remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claims.  A review of the record indicates that there may be outstanding evidence pertinent to the Veteran's appeal.  The Veteran had verified active service from March 1968 to March 1972.  The record indicates that the Veteran had additional reserve service after his period of active service until March 1974.  Reserve records, specifically service treatment records (STR) and personnel records, have not been obtained.  As the Veteran's reserve service has not been confirmed and there are potentially relevant additional records that are outstanding, an attempt must be made to obtain and verify any additional periods of reserve service and obtain any outstanding records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In addition, the Veteran testified at a September 2015 hearing that he received treatment for his fractured right little finger at Tripler Army Hospital during service.  An in-service abstract of medical history noted the Veteran received treatment in December 1968 for his right little finger at both USCGC Buttonwood and a U.S. Public Health Service (USPHS) hospital in Honolulu.  Although the Veteran's STRs have been obtained, military hospital records have not been requested.  Accordingly, VA must make reasonable efforts to obtain any outstanding military hospital records.

Moreover, the Board also finds that the March 2010 VA examination report is inadequate for adjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

With respect to the Veteran's low back, the examiner diagnosed the Veteran with degenerative disc disease and degenerative joint disease, greatest at L5-S1, and opined that it was not caused by or related to service, including an in-service diagnosis of lower back muscle strain.  The examiner explained that the current low back arthritis was "pertinent to period of more than 40 years after military service and not rare with natural aging."  The Board finds the examiner's opinion to be conclusory and insufficient to address all plausible bases for service connection. Specifically, the examiner did not address the Veteran's assertions that he injured his low back during active service while pulling an anchor chain that caused pain and low back problems ever since.  The Board notes that a fellow service member, G.S., testified at a September 2015 hearing that he witnessed the Veteran's in-service injury, noticed the Veteran's continued back pain during service, and discussed the Veteran's ongoing back pain after separation from service.  Further, the Veteran testified that a neurosurgeon diagnosed him with a ruptured lower lumbar disc and bulging disc in 1973 or 1974.  He is competent to report what he was told by a doctor regarding his diagnosis.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).   

With respect to the Veteran's claim for a right little finger disability, the March 2010 examination report noted a diagnosis of a December 1968 right little finger fracture and physical findings that included occasional pain.  The examiner diagnosed osteoarthritis of the right hand joints and found no objective findings to support residuals of a healed right little finger fracture of the distal phalanx, but also noted that the right little finger had 10 degrees decreased range of motion at the distal interphalangeal joint.  The examiner opined that medical records only indicated a fracture to the distal phalanx, with no other joints involved, and that present radiographic findings did not indicate residuals of the fracture.  The evidence of record includes December 1968 STRs noting that the Veteran was treated for a fractured right little finger with a short arm cast, physical therapy, and limited duty.  The evidence also shows that the Veteran completed physical therapy with a ten degree lack of extension in the proximal interphalangeal joint in January 1969.  The Veteran further testified that he had stiffness, dull pain in the joint, limited range of motion, decreased grip strength, tingling, and swelling in the winter.  The examiner's opinion is inadequate because it does not address the Veteran's lay statements and was based on the inaccurate premise that there are no objective findings of residuals of a right little finger fracture.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative).

Accordingly, an additional VA examination is warranted to address any additional treatment records obtained on remand and to reconcile the conflicting evidence of record.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding STRs, specifically any separately stored hospital treatment records from the Tripler Army Medical Center.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile. This determination should be documented in the claims file.  The Veteran must be notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2. To the extent possible, request verification of the dates the Veteran served in the Coast Guard reserve, to include the dates for any period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) that he attended.  Service records providing retirement points are usually not helpful in this regard.  The AOJ should prepare a summary of such dates.  All efforts to obtain these records should be fully documented. 

3. Take appropriate steps, including contacting the Veteran's reserve unit, to obtain any outstanding service personnel and service treatment records for his reserve service.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(e) (2015), and give him an opportunity to respond.

4. Thereafter, schedule the Veteran for another VA examination by a VA examiner other than one who conducted the March 2010 VA examination to determine the nature and etiology of his claimed low back and right little finger disabilities.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  The examiner should diagnose and list all current low back and right little finger disorders.

With respect to each low back disability, the examiner is asked to address the following questions:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability, to include arthritis, had its onset in active service or is otherwise causally or etiologically related to active service, to specifically include the Veteran's in-service treatment for back pain in September and October 1969 and reports of back pain on a March 1972 separation report of medical history.

b. Whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability, to include arthritis, is related to a disease or injury incurred in active duty for training (ACDUTRA).

c. Whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability, to include arthritis, is related to an injury incurred in inactive duty for training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

In making this determination the examiner must specifically consider and address the Veteran's and G.S.'s statements regarding the Veteran's in-service injury and continued symptoms since service.

With respect to each right little finger disability, the examiner is asked to address the following questions:

a. Whether it is at least as likely as not (a 50 percent probability or greater) any right little finger disability, to include arthritis, had its onset in active service or is otherwise causally or etiologically related to active service, to specifically include the Veteran's in-service treatment for a right little finger fracture in December 1968 to January 1969.

b. Whether it is at least as likely as not (a 50 percent probability or greater) that any right little finger disability, to include arthritis, is related to a disease or injury incurred in active duty for training (ACDUTRA).

c. Whether it is at least as likely as not (a 50 percent probability or greater) that right little finger disability, to include arthritis, is related to an injury incurred in inactive duty for training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

In making this determination, the examiner must specifically consider and address the Veteran's statements regarding his symptoms of stiffness, reduced range of motion, swelling, pain, and decreased grip strength since service.

A complete rationale must be provided for any opinion offered.

5. Finally, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




